                                 UNITED STATES DISTRICT COURT
  -
                                    DISTRICT OF MARYLAND
  -
       CHAMBERS OF                                                                                U.S. COURTHOUSE
       GINA L. SIMMS                                                                           6500 CHERRYWOOD LANE
 UNITED STATES MAGISTRATE JUDGE                                                              GREENBELT, MARYLAND 20770
MDD_GLSChambers@mdd.uscourts.gov                                                                    (301) 344-0627




                                                                       August 5, 2019


      Stephen F. Shea, Esq.                                Cassia W. Parson, Esq.
      801 Roeder Road, Suite 550                           Special Assistant United States Attorney
      Silver Spring, MD 20910                              Social Security Administration, Ofc. Of
                                                           General Counsel
                                                           6401 Security Blvd., Room 617
                                                           Baltimore, MD 21235

  Subject:     Sherlene S. v. Saul1
               Civil No.: 8:18-cv-01575-GLS

  Dear Counsel:

           Pending before this Court are cross-motions for summary judgment. (ECF Nos. 12, 15).
  The Court must uphold the Social Security Administration (“SSA” or “the Agency”)’s decision if
  it is supported by substantial evidence and if the Agency employed proper legal standards. See 42
  U.S.C. §§ 405(g), 1383(c)(3) (2016); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). The
  substantial evidence rule “consists of more than a mere scintilla of evidence but may be somewhat
  less than a preponderance.” Chater, 76 F.3d at 589. This Court shall not “re-weigh conflicting
  evidence, make credibility determinations, or substitute [its] judgment” for that of the SSA. Id.
  Upon review of the pleadings and the record, the Court finds that no hearing is necessary. Local
  Rule 105.6. For the reasons set forth below, both Motions are DENIED and the SSA’s judgment
  is remanded for further consideration.

  I.       BACKGROUND

         Plaintiff filed claims for Disability Insurance Benefits (“DIB”) and Supplemental Security
  Income Benefits (“SSI”) on November 13, 2014, alleging an onset of disability on March 15, 2013.
  (Tr. 13). Plaintiff’s application was denied initially on February 25, 2015, and upon
  reconsideration on June 8, 2015, by the SSA. (Id.). On July 7, 2015, Plaintiff requested a hearing,
  which was conducted on March 21, 2017 before an Administrative Law Judge (“ALJ”).2 (Id.). On

           1
             On June 17, 2019, Andrew Saul was sworn in as Commissioner of the Social Security Administration.
  Commissioner Saul is substituted as the Defendant pursuant to Fed. R. Civ. P. 25(d).
           2
             A video hearing was held. “The [Plaintiff] appeared in Charlotte Hall, MD, and the [ALJ] presided over
  the hearing from Norfolk, VA.” (Tr. 13).
Sherlene S. v. Saul
GLS-18-1575
August 5, 2019

June 8, 2017, the ALJ issued a decision finding that Plaintiff was not disabled within the meaning
of the Social Security Act (the “Act”) during the relevant period, which was November 13, 2014
to June 8, 2017.3 (Tr. 10-21). On March 30, 2018, the Appeals Council denied Plaintiff’s request
for review, and the ALJ’s decision became the final and reviewable decision of the SSA. (Tr.1-5).

II.      ANALYSIS PERFORMED BY THE ADMINISTRATIVE LAW JUDGE

         The Social Security Act defines disability as the “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental impairment which can
be expected to result in death or which has lasted or can be expected to last for a continuous period
of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is deemed to have a disability
if her “physical or mental impairment or impairments are of such severity that he is not only unable
to do his previous work but cannot, considering his age, education, and work experience, engage
in any other kind of substantial gainful work . . . which exists in significant numbers in the region
where such individual lives or in several regions of the country.” 42 U.S.C. § 423(d)(2)(A).

        To determine whether a person has a disability, the ALJ engages in the five-step sequential
evaluation process set forth in 20 C.F.R. §§ 415.1520(a)(4)(i)-(v); 416.920. See e.g., Bowen v.
Yuckert, 482 U.S. 137, 140-42 (1987); Mascio v. Colvin, 780 F.3d 632, 634-35 (4th Cir. 2015).
The steps used by the ALJ are as follows: step one, assesses whether a claimant engaged in
substantial gainful activity since the alleged disability onset date; step two, determine whether a
claimant’s impairments meet the severity and durations requirements found in the regulations; step
three, ascertain whether a claimant’s medical impairment meets or equals an impairment listed in
the regulations (the “Listings”). If the first three steps are not conclusive, the ALJ assesses the
claimant’s Residual Functional Capacity (“RFC”), i.e., the most the claimant could do despite her
limitations, through consideration of claimant’s “‘medically determinable impairments of which
[the ALJ is] aware’, including those not labeled severe at step two.” Mascio, 780 F.3d at 635
(quoting 20 C.F.R. § 416.945(a)). At step four, the ALJ analyzes whether a claimant could perform
past work, given the limitations caused by her impairments; and at step five, the ALJ analyzes
whether a claimant could perform any work. At steps one through four, it is the claimant’s burden
to show that he or she is disabled. See Monroe v. Colvin, 826 F.3d 176, 179-80 (4th Cir. 2016). If
the ALJ’s evaluation moves to step five, the burden then shifts to the SSA to prove that a claimant
has the ability to perform work and, therefore, is not disabled. Id. at 180.

        Here, the ALJ found that Plaintiff suffered from the following severe impairments: asthma
and allergies. (Tr. 15). Despite these impairments, the ALJ determined that Plaintiff retained the
RFC to:

         perform medium work . . . except the [Plaintiff] needs to avoid climbing ladders,
         ropes and scaffolds. She can frequently perform other postural movements. She
         needs to avoid even moderate exposure to extreme temperatures, humidity and
         respiratory irritants. (Tr. 16) (emphasis supplied).
         3
          “[Plaintiff] amended her alleged onset date to December 11, 2014. The record was left open for the
submission of additional medical evidence. Exhibits . . . were submitted after the hearing and were considered in the
following decision.” (Tr. 13).

                                                          2
Sherlene S. v. Saul
GLS-18-1575
August 5, 2019


        At the hearing before the ALJ, a vocational expert (“VE”) testified that a hypothetical
individual with the same age, education, and work experience as Plaintiff and with her RFC could
perform prior work. (Tr. 49). The VE testified that the hypothetical person could perform
Plaintiff’s prior work as a teacher assistant. (Id.). Next, the VE was asked whether the hypothetical
person, with similar respiratory ailments as Plaintiff, and limited to light work, could “perform the
[Plaintiff’s] past work as . . . performed in the national economy.” (Id.). The VE responded, “yes.”
(Id.). However, the VE also testified that a person “off task” between 10 and 15 percent of an
eight-hour work day could not sustain competitive employment. (Tr. 50). The ALJ ultimately
found that Plaintiff could perform her past work generally, as long as it was not in a building that
had mold (which exacerbated her asthma). (Tr. 21). And, as stated above, the ALJ found that she
had the RFC to perform medium work. (Tr. 16).

III.   DISCUSSION

        In requesting summary judgment, Plaintiff advances two contentions. First, that the ALJ
erroneously assessed her RFC by ignoring the fact that she had to use a nebulizer three times per
day, for at least 30-35 minutes each time, throughout an eight-hour work day. (ECF No. 12-1, p.
5). Put another way, the ALJ failed to explain how Plaintiff could work given that this health
limitation meant that she was “off task” for more than 18 percent of the day. (Id., pp. 5-6). Second,
Plaintiff contends that the ALJ erred by finding that her vascular condition was not severe, and by
failing to include a limitation in her RFC specifying how this condition impacted her ability to
walk and stand. (ECF No. 12-1, p. 6). In response, the Agency argues that substantial evidence
exists to support the ALJ’s findings that Plaintiff’s impairments were not severe, and that she could
perform medium exertional work, as long as she was not exposed to “respiratory irritants and
extreme temps and humidity.” (ECF No. 15-1, p. 12).

        To determine an individual’s RFC, the ALJ determines the capacity that the individual
possesses despite limitations caused by impairments. 20 C.F.R. §§ 404.1545(a)(1), 416.945(a)(1);
see also Social Security Ruling (“SSR”) 96-8p, 1996 WL 374184, at *7 (July 2, 1996). The RFC
must be based on all evidence in the record, and can include “a claimant’s own description of
limitations arising from alleged symptoms.” Riggs v. Berryhill, No. 4:16-CV-11-F, 2017 WL
9478480, at *3 (E.D.N.C. Mar. 2, 2017) (citing to 20 C.F.R. §§ 404.1545(a)(3), 416.945(a)(3)).

         When assessing a claimant’s RFC, the law requires an ALJ to consider all of the claimant’s
medically determinable impairments, including any medically determinable impairments that are
not “severe,” and also whether there are cumulative effects from those impairments that impact
the disability determination. See 42 U.S.C. § 423(d)(2)(B). The ALJ must also consider treatment
evidence when arriving at a RFC, “including restrictions imposed by the mechanics of treatment
(e.g., frequency of treatment, duration, disruption to routine, side effects of medication).” SSR 96-
8p, 1996 WL 374184, at *5 (July 2, 1996).

       Moreover, an ALJ’s RFC determination should include a “narrative discussion describing
how the evidence supports each conclusion citing specific medical facts . . . and nonmedical
evidence.” Id. at *7. The Fourth Circuit has held that a “proper RFC analysis has three components:

                                                 3
Sherlene S. v. Saul
GLS-18-1575
August 5, 2019

(1) evidence, (2) logical explanation, and (3) conclusion. The second component, the ALJ’s logical
explanation is just as important as the other two.” Thomas v. Berryhill, 916 F.3d 307, 312 (4th Cir.
2019). See also Petry v. Comm’r, Soc. Sec. Admin., No. SAG-16-464, 2017 WL 680379, at *2
(D.Md. Feb. 21, 2017) (ALJ should build “an accurate and logical bridge from the evidence to his
conclusion.”).

        The Court will first address Plaintiff’s second issue. Plaintiff asserts that the ALJ failed to
adequately address the Plaintiff’s lower extremity vascular condition. (ECF No. 12-1, p. 6).
Specifically, Plaintiff argues that “the [ALJ] determined that the Plaintiff’s vascular condition was
non-severe . . . placed no limitations upon Plaintiff’s abilities to stand and walk, and determined,
without explanation, that her vascular condition was ‘managed medically.’” (Id.). The SSA
contends that the ALJ considered all medical and non-medical evidence, including the records
from the vascular group, cardiologist, primary care physician, and Plaintiff’s testimony and
determined that none of the evidence supported the Plaintiff’s claims. (ECF No. 15-1, p. 12). In
Gross v. Heckler, 785 F. 2d 1163 (4th Cir. 2015), the Fourth Circuit held that there must be
substantial evidence to support the decision that a claimant’s impairments are not severe, that the
claimant is capable of gainful employment, and that the claimant is not entitled to disability
benefits. In the instant case, Plaintiff does not set forth a compelling argument and fails to articulate
what limitations the ALJ should have imposed. In addressing Plaintiff’s lower extremity vascular
condition, the ALJ determined, based on Plaintiff’s medical records, that this condition was not
severe because it was “managed medically, and . . . amendable to proper control by adherence to
recommended medical management and medications compliance.” (Tr. 16). In addition, because
“no aggressive treatment was recommended or anticipated” for this condition, amongst others, the
ALJ found that Plaintiff’s lower extremity vascular condition was not severe. (Id.). Finding that
the ALJ explained why Plaintiff’s lower extremity vascular condition was not severe, I find that
substantial evidence exists to support the ALJ’s determination.4

         Next the Court will address Plaintiff’s first allegation. Plaintiff avers that the ALJ, in
assessing the Plaintiff’s RFC, failed to consider or address her nebulizer use throughout the day.
(ECF No. 12-1, p. 5). Specifically, that her use of the nebulizer three times per day impacts her
ability to be “on task” and employed. (Id.). The SSA counters that the “ALJ reviewed the record
and evidence as whole, including Plaintiff’s testimony regarding her need to use the nebulizer
multiple times throughout the day,” and that her medical providers recommended and gave her
conservative treatment. (ECF No. 15-1, p. 12).

        In Stitely v. Comm’r, Soc. Sec. Admin., No. SAG-14-144, 2014 WL 5834700, at *2 (D.Md
Nov. 10, 2014), a case involving a claimant’s nebulizer use throughout the day, the court
determined that substantial evidence supported the ALJ’s decision that Plaintiff would be “off
task” 10 percent of a work day. In that case, Stitely’s medical records revealed the frequency in
which he used the nebulizer. Id. The court determined that because the ALJ’s hypothetical took
into account that Stitely would be “off task” 10 percent of the day due to his symptoms, substantial
evidence existed to support the ALJ’s RFC findings. Id.

        4
         Moreover, the ALJ discussed that the “venous doppler scan revealed no evidence of deep venous
thrombosis,” and cited medical evidence. (Tr. 18).

                                                      4
Sherlene S. v. Saul
GLS-18-1575
August 5, 2019


        Here, Plaintiff’s medical records reflect that she required nebulizer treatments. (Tr. 521,
761). Specifically, in 2013, Plaintiff’s medical records demonstrates that she was to use her
nebulizer three times per day, i.e., once every eight hours. (Tr. 521). In 2016, Plaintiff’s medical
records revealed that she was instructed to use her nebulizer every four to six hours, as needed.
(Tr. 761). Unlike in Stitely, where the ALJ considered claimant’s “off task” percentage based on
the claimant’s nebulizer use, the record here is absent of the ALJ’s consideration of Plaintiff’s
nebulizer use and whether such use results in her being “off task.” I note, however, that Plaintiff’s
counsel raised the issue and asked the VE what impact being “off task” between 10-15 percent of
the day would have on Plaintiff’s ability to be employed. The VE responded, “that would eliminate
competitive employment.” (Tr. 50). Because the ALJ failed to explain in the RFC findings what
impact, if any, Plaintiff’s nebulizer use would have on her ability to remain “on or off task,” as
well as the impact on her ability to be employed, remand is warranted. On remand, the ALJ should
address the evidence concerning Plaintiff’s use of her nebulizer, including her testimony, as well
as the VE’s testimony, and what impact this use may have on her “on and off task” percentage. In
explaining his findings, the ALJ should build “an accurate and logical bridge from the evidence to
[the] conclusion.” See Petry, 2017 WL 680379, at *2.

IV.    CONCLUSION

       In remanding for additional analysis, I express no opinion as to whether the ALJ’s
finding that Plaintiff is not entitled to benefits is correct.

        For the reasons set forth above, Plaintiff’s Motion for Summary Judgment, (ECF No. 12),
is DENIED and Defendant’s Motion for Summary Judgment, (ECF No. 15), is DENIED.
Pursuant to sentence four of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART
due to inadequate analysis. The case is REMANDED for further proceedings in accordance with
this opinion. The Clerk of the Court is directed to CLOSE this case.

        Despite the informal nature of this letter, it should be flagged as an opinion and docketed
as an order.

                                                      Sincerely,

                                                                 /s/
                                                      The Honorable Gina L. Simms
                                                      United States Magistrate Judge




                                                 5
